                      Case 1:21-mj-00013-GMH Document 12-2 Filed 01/27/21 Page 1 of 2


                                                      Incident Report


Print Date/Time:         01/11/2021 08:23                                                                      Fayetteville Police Department
Login ID:               tfranklin                                                                               ORI Number:        AR0720100
                                                     Incident:   2020-00071957


  Incident Date/Time:          9/20/2020 3:56:40 PM                              Incident Type:        ARMED PERSON
  Location:                    N COLLEGE AVE / E DICKSON ST                      Venue:                FAYETTEVILLE
                               FAYETTEVILLE AR 72701
  Phone Number:                (479)442-4396                                     Source:               911
  Report Required:             No                                                Priority:             1-High
  Prior Hazards:               No                                                Status:               In Progress
  LE Case Number:                                                                Nature of Call:


Unit/Personnel




                                                                                     -
                                                                            /2 S -
                                                                                1. T
                                                                          14 ON ICE
                                                                              02 EN
Unit                           Personnel




                                                                      o N C FF
388                            388-HAYDON




                                                                    an E O
440                            440-MCRAE




                                                                  Si ITT Y'S
450                            450-SERATT



                                                                         E
                               336-HUTSELL




                                                                       1/
                                                              on R N
                                                            th T W R
                                                          An U TO

Person(s)
                                                        r. O T


       No.   Role              Name                   Address                    Phone             Race              Sex         DOB
                                                       M ITH S A


                                                                y
       1     Caller            L    ,L                                                                               Female
                                                     TO W TE
                                                       D A




       2     NCIC Query        BARNETT, RICHARD       <UNKNOWN>                                    Unknown           Male
                                                   ED E T
                                                  D T S
                                                VI U D
                                              O RIB ITE




Vehicle(s)
                                            PR IST UN




Role                  Type                 Year     Make             Model               Color            License               State
                                          PY D F
                                         O E O
                                       C B Y




Disposition(s)
                                     IS TO RT




Disposition                Count
                                   TH OT PE




03NORPT                    3
                                     N RO
                                       P




Property
Date             Code                    Type       Make           Model                 Description                  Tag No.     Item No.




Page: 1 of 2




                                                Barnett Discovery 1-14-21_000055
                      Case 1:21-mj-00013-GMH Document 12-2 Filed 01/27/21 Page 2 of 2
CAD Narrative


09/20/2020 : 16:31:36 hseratt Narrative: Spoke with Richard Barnett, had a rifle slung on his back, pistol on his hip. He came up to his
with his hands up, polite, said he was trying to stay off the street, but was there for the protesters for "Save the Children." Barnett was
just walking back and forth to get water for his motorcycle that was overheating. Barnett's number:                    , protest should be
over around 1730-1800. D3 450
09/20/2020 : 16:04:32 mkurtz Narrative: KEEPS GOING BETWEEN A TRUCK AND MC.
09/20/2020 : 16:02:54 mkurtz Narrative: SUBJ AT YELLOW MC.
09/20/2020 : 16:02:49 mkurtz Narrative: SLUNG ON BACK.
09/20/2020 : 16:02:46 mkurtz Narrative: 336 HAS EYES ON SUBJ, TOP FLOOR.
09/20/2020 : 16:01:49 kdetter Narrative: COULD ONLY ADV THAT SUBJ APPEARED TO BE CARRYING "MACHINE GUN"
WHEN ASKED FOR DETAILS WAS UNABLE TO ADV FURTHER
09/20/2020 : 16:01:30 mkurtz Narrative: 388 CHECKING AREA OF PARKING DECK.
09/20/2020 : 16:01:14 kdetter Narrative: CALLER NOT ABLE TO PROVIDE ANY FURTHER DESC ON SUBJ
09/20/2020 : 16:00:40 mkurtz Narrative: NO ANSWER FROM THE COURT HOUSE.
09/20/2020 : 16:00:22 mkurtz Narrative: 450 APPROACHING FROM THE NORTH. ROUNDING THE BLOCK.
09/20/2020 : 15:59:50 kdetter Narrative: APPROX 1-2 MIN DELAY
09/20/2020 : 15:58:21 kdetter Narrative: WAS BEHIND COURTHOUSE IN THE PLOT
09/20/2020 : 15:58:10 kdetter Narrative: DID NOT APPEAR CODE2, WAS ON HIS PHONE
09/20/2020 : 15:57:36 kdetter Narrative: W/M APPROX 30 YO WEARING UNK TYPE SHIRT JEANS




                                                                                 -
                                                                        /2 S -
                                                                            1. T
                                                                      14 ON ICE
09/20/2020 : 15:57:12 kdetter Narrative: MALE HIDING AROUND CORNER WITH RIFLE




                                                                          02 EN
09/20/2020 : 15:57:01 kdetter Narrative: PROTESTOR AT CORNER OF COLLEGE/DICKSON




                                                                  o N C FF
                                                                an E O
                                                              Si ITT Y'S
                                                                     E

                                                                   1/
                                                          on R N
                                                        th T W R
                                                      An U TO
                                                    r. O T
                                                   M ITH S A


                                                            y
                                                 TO W TE
                                                   D A
                                               ED E T
                                              D T S
                                            VI U D
                                          O RIB ITE
                                        PR IST UN
                                      PY D F
                                     O E O
                                   C B Y
                                 IS TO RT
                               TH OT PE
                                 N RO
                                   P




                                           Barnett Discovery 1-14-21_000056
Page: 2 of 2
